318 F.2d 419
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 65, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL-CIO, Respondent.
No. 14179.
United States Court of Appeals Third Circuit.
Argued April 22, 1963.
Filed June 4, 1963.

Warren M. Davison, N. L. R. B., Washington, D. C. (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Gladys Kessler, Atty., N. L. R. B., on the brief), for petitioner.
Robert D. Corbin, Newark, N. J. (Joseph P. Dunn, Newark, N. J., on the brief), for respondent.
Before BIGGS, Chief Judge, and HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
An examination of the record demonstrates that the Board's findings are supported by substantial evidence viewing the record as a whole and that its conclusions of law are correct. Moreover we do not regard the case as moot and the fact that there has been compliance with the Board's order does not militate against the injunction sought by it. Local 74, United Brotherhood of Carpenters & etc. Union v. Labor Board, 341 U.S. 707, 715, 71 S. Ct. 966, 95 L. Ed. 1309 (1951); Lakeland Bus Lines Incorporated v. National Labor Relations Board, 278 F.2d 888, 891-892 (3 Cir. 1960).


2
A decree may be submitted to enforce the Board's order in full.